Citation Nr: 1027807	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-19 379	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes 
Mellitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for allergic dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from 
October 1960 to June 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which denied 
service connection for diabetes mellitus, a low back disability, 
a left knee disability, PTSD, and allergic dermatitis.

The Veteran also appealed the denials of service connection for 
hearing loss, tinnitus, a left shoulder disability, and prostate 
cancer in that March 2007 rating decision.  But during the 
pendency of his appeal, the RO granted service connection for 
hearing loss, tinnitus, and a left shoulder disability.  And he 
has not separately appealed either the downstream initial ratings 
or effective dates assigned for these now service-connected 
disabilities.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Moreover, in his June 2008 Substantive Appeal, 
he withdrew his claim for service connection for prostate cancer.  
38 C.F.R. § 20.204 (2009).  So these claims are no longer at 
issue.

The issue of service connection for chronic cough with pleuritic 
chest wall pain was not included in the March 2007 rating 
decision (or any subsequent rating decision), although it was 
addressed in the May 2008 Statement of the Case (SOC) and October 
2009 Supplemental SOC (SSOC) as though it had been properly 
adjudicated and appealed.  Consequently, this claim is not 
properly before the Board, absent completion of the steps 
required for perfecting an appeal of this additional issue, and 
therefore must be referred back to the RO.  38 C.F.R. § 20.200.

Because, however, they require further development, the Board is 
remanding all five remaining claims that are currently at issue 
on appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The Veteran's claims for service connection for diabetes 
mellitus, a low back disability, a left knee disability, PTSD, 
and allergic dermatitis require further development - including 
medical examinations and nexus opinions and therefore must be 
remanded.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case the majority of the Veteran's service treatment 
records (STRs) from his nearly 21 years of military service are 
unavailable.  VA has a duty to assist him by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  When, as here, STRs are lost or missing, 
through no fault of his, VA has a heightened obligation to 
satisfy this duty to assist and to consider the potential 
applicability of the benefit-of-the-doubt rule, and to explain 
the reasons and bases for its decision concerning his claims.  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).



In light of this heightened duty to assist, the absence of 
records of treatment for the Veteran's claimed disorders during 
service cannot be used as evidence against his claims.  The mere 
fact that the scant STRs, which are available, do not mention his 
claimed disorders is of little if any probative value in this 
special circumstance.  Additionally, his lay evidence of injuries 
or diseases in service as the only available evidence must be 
given greater consideration than it perhaps would if the Board 
had the benefit of all of his STRs for consideration.  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability, including during service, even where not corroborated 
by contemporaneous medical evidence such as STRs).

The Board also notes that the Veteran has confirmed service in 
the Republic of Vietnam from 1968 to 1969, so his claims for a 
skin disorder and diabetes mellitus also must be developed for 
service connection due to Agent Orange exposure.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).

As for his claim for diabetes mellitus, the Veteran has alleged 
undergoing recent medical tests indicating high blood sugar.  
However, these medical records have not been obtained and 
associated with the claims file for consideration in his appeal.  
38 C.F.R. § 3.159(c).  As he has Vietnam service, he need only 
have a diagnosis of Type II Diabetes Mellitus to establish 
service connection on a presumptive basis, unless there is other 
evidence affirmatively indicating he has this condition for some 
other reason unrelated to his military service.

As to his claim for a low back disability, the Veteran contends 
that he injured his low back in 1981 lifting weights, resulting 
in an initial diagnosis of lumbar strain.  He submitted a buddy 
statement from L.M.F. stating he had discussed the Veteran's back 
injury with him while the Veteran was still in service.  A 
lengthy report from Dr. J.A.Q. lists the Veteran's current low 
back diagnosis as degenerative joint disease (DJD) with 
osteophyte formation at the T12-L1, L1-L2, L3-L4, L4-L5 levels.  
Unfortunately, despite numerous pages of medical treatise 
information listing various causes and complications of DJD and 
degenerative disc disease (DDD), Dr. J.A.Q. never directly states 
whether the Veteran's DJD/DDD was caused by his low back injury 
in service.

As for his claim for a left knee disability, the Veteran contends 
he injured this knee during service, in 1965.  He did not go into 
greater detail regarding the specifics of this purported injury 
in service, other than to say this knee has continued to hurt 
during the many years since.

Regarding his claim for PTSD, the Veteran has not submitted any 
evidence of treatment for a psychiatric disorder.  But he did 
serve in Vietnam and may have sufficient combat or in-service 
stressors to support a PTSD diagnosis, especially considering the 
recent revisions liberalizing the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is 
effective for claims pending as of July 13, 2010.  See 75 Fed. 
Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly 
listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 
(July 15, 2010) (correcting effective date to July 13, 2010).

This new version of 38 CFR § 3.304(f)(3) eliminates the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  Specifically, this regulatory 
revision now requires that the following be demonstrated to 
establish service connection for PTSD:  1) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; 2) a VA psychiatrist or psychologist, 
or contract equivalent, confirms the claimed stressor is adequate 
to support a diagnosis of PTSD; and 3) the Veteran's symptoms are 
related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) 
(effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 
2010).  That said, the regulation amendment has no impact on PTSD 
claims that arise out of in-service diagnoses of PTSD, or PTSD 
stressors experienced during combat, internment as a prisoner of 
war (POW), or as a result of personal assault.  See VBA Training 
Letter No. 10-05 (July 16, 2010).



As for his claim for allergic dermatitis, the Veteran has stated 
that his skin condition began in Vietnam.  He received a 
diagnosis of allergic dermatitis after service, in August 1989, 
based on complaints of sores on the side of his mouth.  He has 
not submitted evidence of a current diagnosis related to this 
disorder.  But, again, based on his Vietnam service and reports 
of skin problems beginning during his tour in Vietnam, this claim 
should be developed for possible service connection secondary to 
his presumed exposure to Agent Orange.

As the majority of the Veteran's STRs are unavailable and he has 
asserted either 
in-service origin or presumptive causation for his claimed 
disabilities, these claims must be referred to a VA examiner to 
have him/her review the relevant evidence and determine the 
current diagnoses and etiology of the Veteran's claimed diabetes 
mellitus, low back disability, left knee disability, PTSD, and 
allergic dermatitis.  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a medical 
examination to determine whether he has a 
disorder - including especially Type II 
Diabetes Mellitus and chloracne or acneform 
disease consistent with chloracne, which may 
be presumptively linked to his presumed 
exposure to Agent Orange in Vietnam.

If another skin disorder is diagnosed (that 
is, rather than chloracne or acneform disease 
consistent with chloracne), then an opinion 
is still needed concerning the likelihood 
(very likely, as likely as not, or unlikely) 
this other skin disorder is a direct, rather 
than presumed, residual of the Veteran's 
presumed exposure to Agent Orange in Vietnam.  
See McCartt v. West, 12 Vet. App. 164, 167 
(1999) and Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).


The term "as likely as not" means at least 50 
percent probability.  It does not, however, 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.

2.  Also have the Veteran examined to 
determine the etiology of his low back 
disorder.  His current diagnoses include DJD 
and DDD.

In particular, the examiner should comment on 
the likelihood (very likely, as likely as 
not, or unlikely) the Veteran's low back 
disorder:  (1) initially manifested during 
his military service from October 1960 to 
June 1981; or (2) if arthritis, i.e., DJD, 
alternatively manifested within the one-year 
presumptive period following service, meaning 
prior to June 1982.

The examiner should specifically state 
whether any currently diagnosed low back 
disability is related to service, including 
to any complaints/treatment/diagnoses in 
service, such as the lumbar strain mentioned.  


And as the Veteran's STRs are mostly 
unavailable, the examiner may base an opinion 
on the Veteran's reports of relevant 
complaints or medical treatment in service 
without need for independent verification in 
the medical record.  See also Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and, instead, 
relied on the absence of evidence in the 
Veteran's STRs to provide a negative 
opinion).

That said, the term "as likely as not" means 
at least 50 percent probability.  It does 
not, however, mean merely within the realm of 
medical possibility, rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.



3.  As well, have the Veteran examined to 
determine the current diagnosis and etiology 
of his claimed left knee disorder.

In particular, the examiner should comment on 
the likelihood (very likely, as likely as 
not, or unlikely) the Veteran's left knee 
disorder:  (1) initially manifested during 
his military service from October 1960 to 
June 1981; or (2) if arthritis, alternatively 
manifested within the one-year presumptive 
period following service, i.e., prior to June 
1982.  

The examiner should specifically state 
whether any currently diagnosed left knee 
disability is related to service, to include 
to any complaints/treatment/diagnoses in 
service.  As the Veteran's STRs are largely 
unavailable, the examiner may base an opinion 
on the Veteran's reports of medical treatment 
in service without need for independent 
verification in the medical record.  See also 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate 
where the examiner did not comment on the 
Veteran's report of in-service injury and, 
instead, relied on the absence of evidence in 
the Veteran's STRs to provide a negative 
opinion).

That said, the term "as likely as not" means 
at least 50 percent probability.  It does 
not, however, mean merely within the realm of 
medical possibility, rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

4.  The Veteran also needs to be scheduled 
for a mental status evaluation to determine 
whether he has PTSD (according to the DSM-IV 
criteria) related to an 
in-service stressor - including in light of 
the recent revisions to 38 C.F.R. 
§ 3.304(f)(3) as of July 13, 2010.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

*The Veteran is hereby advised that failure 
to report for these medical examinations, 
without good cause, may have adverse 
consequences on his pending claims.



5.  Then readjudicate the claims in light of 
the additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



